DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 10 January 2022 is acknowledged.  Claims 1, 3, and 5 have been amended.  Claims 1-8 are pending.

Priority
Applicant’s submission of a certified translation of the Korean Patent Application No. 10-2016-0129875 foreign priority document is acknowledged.

Response to Arguments
Applicant’s amendments to claim 3 are sufficient to overcome the objections to the drawings and the specification made in the final rejection filed 10 November 2021.  The objections to the drawings and the specification have been withdrawn.
Applicant’s amendments to claim 5 are sufficient to overcome the objection to claim 5 made in the final rejection filed 10 November 2021.  The objection to claim 5 has been withdrawn.
Applicant’s amendments to claim 3 are sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claim 3 made in the final rejection filed 10 November 2021.  The 35 U.S.C. 112(a)&(b) rejections of claim 3 have been withdrawn.
Applicant’s submission of a certified translation of the foreign priority document and statement of common ownership excepting Kang et al. (US Patent Application Publication 2017/0358781, hereinafter Kang ‘781) as prior art under 35 U.S.C. 102(b)(2)(C) is sufficient to overcome the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections of claims 1-8 made in the final rejection filed 10 November 2021.  The 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections of claims 1-8 have been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the display apparatus of claim 1 in the combination of limitations as claimed, noting particularly the limitation, “wherein the panel has an edge surface inclined with respect to the first surface of the panel layer, a width of the panel gradually increases from the protection film toward the polarizing layer in a direction parallel to the first surface of the panel layer, and a width of a third surface of the protection film is greater than a width of a fourth surface of the protection film in the direction parallel to the first surface of the panel layer, the third surface of the protection film being close to the first surface of the panel layer, and the fourth surface of the protection film being opposite to the third surface of the protection film.”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893             

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893